DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, and 8-13 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janeen Vilven on 3/26/2021.
	The application has been amended the as follows:
	
In the Claims:
In Claim 5, line 1, “claim 4’ has been changed to “claim 1”.
In Claim 5, line 2, “at least partially” has been changed to ‘at least a partially”.
In Claim 9, line 2, before “connection” insert –the first connection part and the at least two second--;
In Claim 10, line 2, before “connection” insert –the first connection part and the at least two second--;
In Claim 11, line 2, before “connection” insert –the first connection part and the at least two second--;
In Claim 12, line 2, before “connection” insert –the first connection part and the at least two second--.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance.  This application has been reviewed by the examiner and meets all formal and substantive (i.e., statutory) requirements and the 
The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. The examiner believes that the record of the prosecution as a whole makes clear his reasons for allowing a claim or claims. However, the examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, the prior art fails to disclose of the first and second connection parts disclosed in claim 1, in combination with the other limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/DAVID M UPCHURCH/Examiner, Art Unit 3677                  

                                                                                                                                                                                      /Robert Sandy/Primary Examiner, Art Unit 3677